Citation Nr: 0201968	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  95-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to service connection for a vision disorder, 
claimed as due to chemical agent exposure, including mustard 
gas.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin problems, 
claimed as due to chemical agent exposure, including mustard 
gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to October 
1961.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1994 RO decision which, in pertinent part, denied 
service connection for vision and skin problems, claimed as 
due to chemical agent exposure, including mustard gas.  The 
veteran was notified of this decision in August 1994.  A 
notice of disagreement was received in March 1995.  The 
statement of the case was issued in April 1995, and a 
substantive appeal addressing these issue was received in 
April 1995.  A personal hearing was held before an RO hearing 
officer in August 1995.  In a July 1997 decision, the Board 
denied service connection for a vision disorder and a skin 
disorder, both claimed as due to chemical agent exposure, 
including mustard gas. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 1998 
Memorandum Decision, the Court vacated the Board's July 1997 
decision as to the issue of entitlement to service connection 
for a vision disorder and remanded that issue for additional 
development.  The Court also affirmed the Board's decision 
denying service connection for skin problems, and determined 
that the issue was properly characterized as whether new and 
material evidence had been submitted to reopen a claim for 
service connection for skin problems. 

While the veteran's claims were on appeal to the Court, the 
veteran filed an application to reopen his claim for service 
connection for skin problems.  In a March 1998 RO decision, 
the RO, in pertinent part, determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for skin problems, claimed as 
secondary to chemical agent exposure, including mustard gas.  
The veteran was notified of this decision in March 1998.  A 
notice of disagreement was received in April 1998.  The 
statement of the case was issued in April 1998, and a 
substantive appeal addressing this issue was received in 
April 1998.  In November 1998, the Board remanded both issues 
to the RO for additional procedural and evidentiary 
development.  A personal hearing was held before an RO 
hearing officer in January 1999.  A videoconference hearing 
was held before a member of the Board in July 2001.  The case 
was subsequently returned to the Board.  

The Board notes that in an April 2001 supplemental statement 
of the case, the RO characterized the issue pertaining to a 
skin disorder as "entitlement to service connection for skin 
problems secondary to chemical agent exposure, including 
mustard gas."  Even if the RO determined that new and 
material evidence was presented to reopen this claim 
(although it appears the RO simply did not address the 
matter), such is not binding on the Board; and the Board must 
first decide whether evidence has been submitted which is 
both new and material to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted). 

In an April 2001 decision, the RO denied service connection 
for an abnormal autonomic nervous system and for immune 
problems.  The veteran was notified of this decision in April 
2001 and he did not appeal.  Hence this issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).

At a July 2001 Board video conference hearing, the veteran 
submitted additional evidence directly to the Board.  As he 
has waived RO review of this evidence, the Board will 
consider it.  38 C.F.R. § 20.1304 (2001). 




FINDINGS OF FACT

1.  The medical evidence does not establish that the 
veteran's current vision disorders are linked to service.

2.  In a July 1997 decision, the Board denied service 
connection for skin problems, claimed as due to chemical 
agent exposure, including mustard gas.  Evidence received 
since the July 1997 Board decision is cumulative or redundant 
of evidence previously considered, or the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A vision disorder, claimed as due to chemical agent 
exposure, including mustard gas, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 3.303, 
3.316 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for skin problems, 
claimed as due to chemical agent exposure, including mustard 
gas; and the July 1997 Board decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001);66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from June 
1957 to October 1961.  Service medical records are negative 
for a chronic eye disorder, and negative for any complaints 
related to the eyes.  On medical examination performed for 
enlistment purposes in May 1957, the veteran's skin was 
listed as normal.  On medical examination performed for 
flying status purposes in October 1957, his skin was listed 
as normal.  The examiner noted that the veteran was allergic 
to wool, and had chronic rhinitis and a chronic cold for 
years.  A December 1958 treatment note shows that the veteran 
was treated after an allergic reaction to routine injections 
(polio and influenza).  A July 1959 treatment note shows that 
the veteran had an allergic urticarial reaction to a typhus 
injection, but there were no signs of an anaphylactic 
reaction.  A January 1960 treatment note shows that the 
veteran had an allergic reaction to a typhus injection; the 
examiner indicated that future typhus injections should be 
diluted.

An April 1960 treatment note shows that the veteran was 
allergic to eggs; and that, in the future, skin tests should 
be performed before he received typhus and influenza 
injections.  On annual medical examination performed in 
October 1960, the veteran's skin was listed as normal.  It 
was noted that there was no history of syncope or 
convulsions.  An October 1960 treatment note shows that the 
veteran was treated for an area of small papules with an 
erythematous border on the toes of the left foot.  The 
diagnostic impression was moniliasis.  A November 1960 
treatment note shows that the veteran was treated for 
subacute dermatitis of the left foot; hydrocortisone ointment 
was prescribed.  A subsequent November 1960 treatment note 
shows that a skin test for plague serum produced an allergic 
response.  A December 1960 treatment note shows that the 
veteran was treated for subacute dermatitis of the left foot.  
It was noted that the foot was "some better" since his last 
visit, but that the veteran had run out of medication and the 
dermatitis had recurred.

A January 1961 consultation request shows that the veteran 
had subacute dermatitis on the dorsum of the left foot for 7 
months.  It was noted that various medications had been tried 
without success.  The provisional diagnosis was subacute 
dermatitis of unknown etiology.  A January 1961 medical 
recommendation for flying duty noted that the veteran was 
found incapacitated to fly due to chronic dermatitis of the 
left foot of an unknown type, and that such incapacitation 
was estimated to be indefinite.  Outpatient treatment records 
dated from January 1961 to March 1961 reflect treatment, 
including ointments, for dermatitis of the foot.  A January 
1961 treatment note reflects that a doctor indicated a 
diagnostic impression of eczema.  A March 1961 clinical 
record cover sheet shows that the veteran was hospitalized 
for a week for dermatophytosis of the dorsum of the left foot 
(fungus undetermined), and for cellulitis with lymphangitis 
of the dorsum of the left foot (organism undetermined).

An April 1961 consultation request shows that the veteran had 
a 7-month history of a pruritic rash on the dorsum of the 
left foot, which had been treated without success.  A 
provisional diagnosis was deferred.  An April 1961 
dermatology consultation shows that the veteran had a past 
history of childhood eczema and a present history of a 
recalcitrant, recurrent eczematous dermatitis of the dorsum 
of the left foot and right index finger.  The examiner noted 
that various treatments had been unsuccessful, and that the 
dermatitis was in relatively good shape that day, with no 
weeping.  He indicated that the veteran had been on the sick 
list and not working for some time.  The examiner noted that 
the veteran denied unusual stresses, but had participated in 
operations in the Congo and was recently married.  The 
diagnostic impression was neurodermatitis of the hand and 
foot.  The examiner recommended various treatments, including 
avoidance of soaps, solvents, and woolens, and the 
application of ointments.

A subsequent April 1961 treatment record shows that the 
veteran's dermatitis was finally getting better.  Four days 
later, the dermatitis was still improved.  A subsequent April 
1961 treatment note shows that there was a re-exacerbation of 
the skin condition of the foot, and a treatment note dated in 
late April 1961 reflects that the foot was remarkably 
improved.  A June 1961 treatment note from the allergy clinic 
at Andrews Air Force Base (AFB) shows that allergy skin tests 
were performed.  A June 1961 memorandum shows that the 
veteran was disqualified for duty due to severe dermatitis of 
the feet.  A July 1961 letter from an allergist at the 
allergy clinic at Andrews AFB indicates that the veteran was 
allergic to egg white, egg yolk, and chicken feathers and 
advised that he should not receive any vaccine prepared by 
cultivation in eggs (such as typhus and influenza).  In an 
August 1961 consultation report, the same examiner noted that 
the veteran had eczema in childhood, had allergic rhinitis 
and asthmatic bronchitis from childhood until 1956 and 
currently had chronic neurodermatitis.  He noted that the 
veteran had allergic reactions to vaccinations required for 
world-wide assignment.  He also noted that the veteran should 
therefore be exempted from such vaccinations, and that he 
would therefore be unable to be transported to areas in which 
the relevant vaccinations were required.  He opined that the 
veteran should be removed from flying status.

On medical examination performed in August 1961 for 
separation purposes, the veteran's eyes were clinically 
normal, and the examiner noted dermatitis of the left foot 
and left hand.  Distant and near vision were 20/20, his field 
of vision was normal, and intraocular tension was normal.  
The examiner noted that the veteran had a history of chronic 
dermatitis of the feet and hands since October 1960, and had 
an allergic history for the past year.  It was noted that the 
veteran had a history of allergic reaction to routine 
immunizations.  It was noted that there was no history of 
syncope or convulsions.  It was determined that the veteran 
was not qualified for military service.  A September 1961 
clinical record shows that the veteran was found to be 
physically unfit for service because of his allergic 
reactions to required immunizations, which prevented him from 
being qualified for duty without geographical restrictions.

In October 1961, the veteran submitted a claim for service 
connection for various disorders, including a skin condition, 
which he asserted was incurred in July 1960.  He did not 
mention an eye condition.

At a May 1962 VA examination, the veteran complained of a 
skin disorder of the feet.  He reported that he had a skin 
eruption of both feet and his hand from 1960 to 1962, and he 
was treated for this condition with eventual complete 
clearing of lesions.  On examination, no skin disease was 
found, and a skin disorder was not diagnosed.  The veteran 
did not complain of any eye condition, and no eye 
abnormalities were noted.

In a May 1962 rating decision, the RO denied service 
connection for a skin disorder on the basis that a skin 
disease was not found on the last examination.  The veteran 
was notified of this decision in June 1962, and he did not 
appeal.

By a letter dated in December 1979, a private physician, L. 
Baker, MD, noted that he had examined the veteran, and his 
skin and eyes were unremarkable.  He diagnosed 
arteriosclerotic coronary artery disease (CAD).

Post-service medical records are negative for a chronic eye 
disorder until the late 1980s.  In May 1986, the veteran 
submitted a claim for non-service-connected pension benefits.  
He listed multiple disabilities, and related that he incurred 
diabetes in 1962, and cataracts in 1985.  No mention was made 
of a skin disorder.  Private medical records dated in 1986 
reflect treatment for a heart disorder and diabetes mellitus, 
and are negative for a skin disorder.  A March 1986 history 
and physical from Lawrence General Hospital shows that the 
veteran was allergic to eggs.  On physical examination, his 
skin was clear.  VA outpatient treatment records dated in 
1986 reflect treatment for a variety of conditions, including 
CAD and diabetes mellitus.  An April 1986 VA outpatient 
treatment record shows that the veteran reported that he had 
a cataract of the right eye for 2 months, and that he denied 
any complaints regarding his skin.  On examination, the 
examiner noted a cataract of the right eye. 

In November 1993, the veteran submitted a claim for service 
connection for conditions which he alleged were caused by 
exposure to mustard gas.  He said he had eye problems 
including retinitis, cataracts, and black lines and dots in 
both eyes.  He stated that sunlight caused pain in his eyes, 
and that his feet and hands broke out and never healed.  He 
said he had previously filed a claim for eczema.  He enclosed 
a copy of a certificate which reflects that he participated 
in and completed a medical research volunteer program from 
February 1, 1959 to March 2, 1959 at the US Army Chemical 
Warfare Laboratories at the Army Chemical Center, Maryland.  
He enclosed an undated letter from the National Research 
Council (NRC) of the National Academy of Sciences, an 
independent non-government scientific organization.  This 
letter was addressed to "Dear Participant" (the veteran's 
name does not appear on the letter), and noted that the 
recipient was one of a group of volunteers in chemical 
warfare studies conducted at Edgewood, Maryland.  The writer 
stated that the NRC had been asked to find out whether the 
volunteers experienced any long-term health effects as a 
result of the studies.  It was noted that the recipient and 
others had completed a questionnaire on this topic, and that 
a report of all responses was enclosed.  The veteran also 
enclosed a list of his current health problems, which 
included cataracts in both eyes, diabetic retinopathy, 
diabetes, multiple drug allergies, and food allergies, and 
did not include a skin disorder.

In November 1993, the veteran also enclosed copies of private 
medical records dated from 1986 to 1989 reflecting treatment 
for diabetes mellitus, diabetic retinopathy, CAD, and 
cataracts.  Such records are negative for treatment of a skin 
disorder.  Private medical records dated in June 1986 from 
the Leahey Eye Clinic reflect treatment for cataracts of both 
eyes and for mild background diabetic retinopathy.  A 
discharge summary from the New England Deaconess Hospital 
shows that the veteran was hospitalized in January 1988 for 
diabetes; on examination, his skin was dry with no 
excoriations or other lesions.  His pupils were equal and 
reactive to light.  The examiner indicated that the veteran's 
known complications from diabetes included diabetic 
retinopathy and cataracts.  A February 1989 discharge summary 
from Hale Hospital notes that the veteran was intolerant to a 
number of different medications.

By a letter dated in February 1994, the RO wrote to the NRC 
and asked for information regarding the types of chemicals to 
which the veteran might have been exposed during service and 
whether he participated in chemical testing.  No response was 
received to this letter.

By a letter to the RO dated in March 1994, a representative 
of the US Army Medical Research and Development Command at 
Fort Detrick stated that during service, the veteran 
participated in a performance test, the Pensacola Z-scale 
test, but was not exposed to chemicals.  He stated that this 
test was apparently being evaluated for possible use in 
future chemical testing.  He enclosed a copy of a medical 
examination performed for medical research purposes in 
February 1959; the veteran's eyes were listed as normal.  The 
examiner noted that the veteran had a history of asthma, hay 
fever, eczema, and multiple allergies.  A report of medical 
history dated in February 1959 shows that the veteran 
reported a history of a reaction to serum, drug, or medicine, 
and denied a history of eye trouble.  The reviewing examiner 
noted that the veteran had had rhinorrhea and watering eyes 
every morning in all seasons.  He reportedly had hives after 
an influenza injection, and was allergic to eggs and wool.  A 
photocopy of part of a March 1959 typed disposition form from 
the Director of Medical Research was also enclosed.  The 
subject of the form was listed as the February 1959 monthly 
report on volunteers.  The form shows that the Psychology and 
Human Engineering Branch administered the Pensacola Z-scale 
test and the concise expression index to 35 volunteers.  It 
was noted that these tests were being evaluated as possible 
screening tests for the administration of psychotropic 
agents.  The veteran's name was handwritten below the typed 
form, with the date of February 9, 1959.

By a statement dated in August 1994, the veteran asserted 
that during service, he was exposed to mustard gas and many 
other substances, as he was a participant in a program at the 
chemical warfare laboratories for multiple gas testing.  He 
enclosed a duplicate copy of a letter from the NRC, a 
duplicate copy of a certificate from the US Army Chemical 
Warfare Laboratories, and a photocopy of a photograph of 
soldiers standing in front of a building with a sign entitled 
"Chemical Warfare Laboratories Bldg. 355."  A handwritten 
note identified one of the soldiers as "me."

By a letter dated in September 1994, the veteran's 
representative asserted that during the period from February 
1959 to March 1959, the veteran volunteered in US Army's 
chemical warfare experiments.  He said that the veteran 
reported that he was exposed to mustard gas and to a gas 
called "sernyl."  He stated that the veteran believed he had 
many conditions associated with his exposure to hazardous 
gases, including eye tumors.

Post-service medical records are negative for treatment of a 
skin disorder until the 1990s.  In January 1995, the RO 
received VA outpatient treatment records dated from May 1994 
to January 1995.  Such records reflect treatment for a 
variety of conditions, including a skin rash of the hands, 
diabetes mellitus, and diabetic retinopathy.  A May 1994 
treatment note shows that the veteran reported that he had 
many allergies.  He complained of a rash on his hands which 
was worsened by the application of Nizoral.  The diagnostic 
impression was a skin rash; probable eczema.  A June 1994 
treatment note shows that the veteran had diabetes mellitus 
and diabetic retinopathy.  The veteran reported that he was 
allergic to many medications and to eggs and peanut oil.  A 
June 1994 ophthalmology consultation shows that the veteran 
was diagnosed with proliferative diabetic retinopathy in both 
eyes.  A July 1994 eye clinic note shows that the veteran 
reported that he had laser surgery for diabetic retinopathy 
in the right eye in May 1994, and had cataracts in the right 
eye in 1988.  He reported that he had four myocardial 
infarctions.  He reported that he was allergic to everything, 
had about "400 allergies," and was allergic to all drugs.  It 
was noted that he was taking insulin.  On examination, his 
pupils were equal, round, and reactive to light.  The 
diagnostic assessment was moderate non-proliferative diabetic 
retinopathy with cotton spot macular edema.  An October 1994 
ophthalmology consultation shows that the veteran was 
examined for follow-up of non-proliferative diabetic 
retinopathy with cotton spot macular edema.  The examiner 
diagnosed decreased visual acuity in the left eye secondary 
to dense cataracts, and insulin-dependent diabetes mellitus 
for 30 years with moderate non-proliferative diabetes 
retinopathy, especially at the macula.

By a statement dated in March 1995, the veteran reiterated 
many of his assertions.  He said a VA doctor told him he had 
a "classic case of chemical poisoning."  He contended that 
during service he was exposed to many toxins in addition to 
mustard gas.  He reiterated his assertions in an April 1995 
statement.  He added that he was exposed to "serynl."

In May 1995, the RO received VA hospital records reflecting 
that in February 1995, the veteran was diagnosed with a 
cataract of the left eye and underwent extracapsular cataract 
extraction of the left eye with placement of a posterior-
chamber intra-ocular lens in the left eye.

At an August 1995 RO hearing, the veteran reiterated many of 
his assertions.  He contended that during service, he was 
exposed to toxins, including "Serynol," which caused current 
eye problems, including cataracts, and a skin problem.  He 
said that during service, he was exposed to chemicals on 
three occasions, and that he was told at that time that the 
chemicals included "Serynol" and "CN."  He stated that he was 
told no records would be kept of the chemical testing.  He 
said that when he was exposed to a gas called "Serynol," he 
was told to put on a gas mask.  However, he never got a 
chance to put it on as he fell to the ground.  Others came to 
his assistance by trying to "air out my eyes and keep me from 
asphyxiating."  He said he then became unconscious and did 
not wake up for two days.  He asserted that after this 
experience, he was unable to take any vaccines or 
medications.  He said he developed a skin condition on his 
hands and feet in 1960.  He stated that he took medication 
for this skin condition, but the more medication he used, the 
worse the condition became.  If he stopped using medication, 
the condition went away.  He related that after service, he 
worked for several years as a bakery salesman and was not 
exposed to toxins in that job.  He stated that he had 
allergic reactions to medications he received for a heart 
condition.  He said he did not associate his current 
conditions with his alleged in-service chemical exposure 
until he received a letter from the National Academy of 
Sciences in 1984 which asked him to complete a questionnaire.  
He said that after separation from service, he did not have 
any vision problems until he developed cataracts.

At the August 1995 RO hearing, the veteran submitted copies 
of portions of reports of a 1975 US Senate committee and a 
copy of a 1953 Defense Department memorandum concerning the 
use of human volunteers in experimental research.  Such 
records reflect that some volunteers were exposed to Sernyl, 
a purified form of phencyclidine (PCP).  It was noted that 
only a few subjects were tested with this compound, and that 
the median year in which Sernyl was administered was 1959.  
The report also stated that the committee concluded that at 
the doses and frequencies of PCP used at Edgewood in a small 
number of test subjects, it was unlikely that detectable 
long-term or delayed effects have occurred or will occur.  A 
section of the report referring to chloroacetophenone (CN) 
was highlighted.  

The veteran also submitted a June 1995 letter from a VA 
doctor who stated that he treated the veteran since June 
1994, and that the veteran was allergic to an unusually high 
number of commonly used medications.  He noted that the 
veteran reported that he developed these allergies in 1959 or 
1960, and that during service he participated in the 
"Edgewood Experiment," where he was exposed to "Serynol" on 
three or four occasions.  The veteran reported that on the 
last occasion, he developed a choking sensation, burning 
eyes, felt ill, and then passed out for two days.  The 
veteran reported that he recovered from this reaction, but 
six to seven months afterward, he developed allergies to 
various medications.  He reported that he had been allergic 
to eggs since childhood but had no other allergies.  He 
reported a high intolerance to household cleaning agents, and 
gasoline vapors and fumes.  The doctor opined, "It appears 
that the onset of his multiple allergies is related to his 
previous exposure to the chemical Serynol.  There is 
extensive documentation in literature regarding persons 
exposed to certain chemicals in various industries who 
subsequently developed multiple allergies and intolerance to 
a wide range of unrelated chemicals and medications.  The 
clinical picture of this patient fits the description of 
these cases in the medical literature."

By a statement dated in August 1996, the veteran's 
representative asserted that during service, the veteran was 
exposed to mustard gas, sernyl, and several other gases.

In March 1997, the Board remanded the claims for service 
connection for vision and skin problems secondary to chemical 
agent exposure, including mustard gas, to the RO for de novo 
review.

In a July 1997 decision, the Board denied service connection 
for vision and skin problems, claimed as secondary to 
chemical agent exposure, including mustard gas.  The veteran 
appealed to the Court.  Evidence submitted since the July 
1997 Board decision is summarized below.

By a letter dated in September 1997, while the veteran's 
claims were on appeal to the Court, the veteran's 
representative filed an application to reopen the claim for 
service connection for skin problems due to chemical agent 
exposure.  He noted that the veteran asserted that he had 
been exposed to "Serynol" during service.  He enclosed a 
September 1997 letter from a private physician, W. J. Rea, 
MD, of the Environmental Health Center, in Dallas.  In this 
letter, Dr. Rea indicated that he examined the veteran on one 
occasion in June 1997.  He noted that the veteran reported 
that he was well prior to 1959, and had been unable to take 
prescribed medications since 1961.  The veteran said that in 
early February 1959, he was sent to the US Army Chemical 
Center in Edgewood, Maryland, where he was tested with 
biological and chemical ingredients, including a gas called 
"Serynol."  Reportedly when the veteran was exposed to this 
gas, his eyes burned, he gagged on his own vomit, water was 
poured into his eyes, and he became unconscious until 
Wednesday morning.  He said he awoke and a group of people in 
white coats told him he was OK, and that he had no 
recollection of what had occurred.  He said he left Edgewood 
in early March 1959.  He said that he had an allergic 
reaction to vaccines he received in June 1959, and in October 
1960, he developed skin lesions on his left foot and hand.  
He said that medications caused his skin condition to worsen, 
and that that after he ran out of medications, in January 
1962, his lesions improved.  He reported that in the 1980s, 
he was treated for a heart condition and for reactions to 
prescribed medications.  

Dr. Rea noted that the veteran complained of eczema, redness, 
dryness and cracking usually located on the face and feet, 
and that his skin was sensitive to sunlight and fabrics.  He 
complained of headaches accompanied by loss of sight and 
visual disturbances, and he complained of cataracts, 
floaters, blurred vision, sensitivity to light, and a 
requirement for glasses.  The veteran also complained of 
multiple other symptoms involving most of his body systems.  
On examination of the veteran's eyes, there was no nystagmus 
or conjunctival hemorrhage.  It does not appear that Dr. Rea 
examined the veteran's skin, and no skin abnormalities were 
noted.  The only diagnostic impressions were chest pains, 
"toxic effect - petrochemicals, solvents and pesticides", and 
toxic encephalopathy.  Dr. Rea recommended that testing be 
performed to identify any allergies and sensitivities, and to 
evaluate nervous system and brain function.  Testing showed 
an abnormal autonomic nervous system, and skin tests were 
positive for various substances including cigarette smoke, 
chlorine, ethanol, formaldehyde, cologne, Orris root, and 
fireplace smoke.  Dr. Rea opined, "In summary, this patient 
had a significant exposure while in the Army Chemical Center 
in Edgewood, Maryland.  In reviewing the chronology of his 
history, there is a definite cause and effect as to the 
emergence of his symptoms and the exposure to chemicals.  
Testing revealed several organ systems have been severely 
affected by the chemical exposure.  He has documented 
sensitivities to different types of chemicals.  . . .  The 
autonomic nervous system has been severely affected and that 
could explain most of the symptoms that the patient is 
currently experiencing."  He also noted that testing showed 
that the veteran's central nervous system was also affected.  
He added, "Clearly, his sensitivities have begun to emerge 
when he was exposed to Serynol."  Dr. Rea strongly urged that 
the veteran undergo his treatment program.

By a letter dated in December 1997, the veteran asserted that 
the following conditions were caused by chemical poisoning:  
severe loss of vision, retinopathy, cataracts of both eyes, 
double vision, blurred vision, night blindness, macular 
degeneration, multiple aneurysms, ruptured blood vessels, and 
multiple leaks in the eyes, small pupils, hematomas of the 
eyes, visual disturbances, severe headaches with loss of 
vision and light sensitivity, an abnormal autonomic nervous 
system, large retinal laser burns of the left eye, diabetic 
retinopathy, and a skin problem.  In March 1998, the veteran 
reiterated his assertions, and contended that he had 
conditions (including immune problems, visual problems, and 
skin problems) secondary to in-service chemical agent 
exposure, including mustard gas and "serynol." 

By a letter dated in April 1998, the veteran's representative 
stated that "the veteran has clearly reflected that, to the 
best of his knowledge and belief, he was not exposed to 
mustard gas."  He said the veteran contended that he was 
exposed to "serynol."

In April 1998, the RO received VA medical records dated from 
January 1995 to March 1998.  Such records reflect treatment 
for multiple conditions, including insulin-dependent diabetes 
mellitus, diabetic retinopathy, cotton spot macular edema, 
refractive error, and CAD, and are negative for a skin 
disorder.  A June 1995 treatment note shows that the veteran 
reported that he was exposed to "serynol" during service and 
that he subsequently had intolerance to numerous medications 
and chemicals.  The diagnostic assessments were insulin-
dependent diabetes mellitus, CAD, multiple allergies to 
multiple medications, and possible multi-chemical 
sensitivities.  The examiner then wrote, "This could have 
been acquired as a result of exposure to serynol in 1959."

By a letter dated in May 1998, Dr. Rea related that the 
veteran consulted with him in June 1997, and reiterated his 
statements from the September 1997 letter. 

In a July 1998 Memorandum Decision, the Court vacated the 
Board's July 1997 decision as to the issue of entitlement to 
service connection for a vision disorder and remanded that 
issue for additional development.  The Court affirmed the 
Board's decision denying service connection for skin 
problems, and determined that the issue was properly 
characterized as whether new and material evidence had been 
submitted to reopen a claim for service connection for skin 
problems.

In October 1998, the veteran's representative submitted 
additional information, including a duplicate copy of Dr. 
Rea's May 1998 letter, and duplicate copies of a Senate 
committee report and an NRC report.

In November 1998, the Board remanded the issue of entitlement 
to service connection for a vision disorder to the RO for any 
additional service records regarding the veteran's claimed 
exposure to mustard gas or Sernyl, and for additional 
information from Dr. Rea.  The Board remanded the issue of 
whether new and material evidence was presented to reopen a 
claim for service connection for a skin disorder to the RO 
for an RO hearing.

In October 1998, the VA received a duplicate copy of Dr. 
Rea's May 1998 letter.

At a January 1999 RO hearing, the veteran reiterated many of 
his assertions.  He asserted that he was exposed to sernyl 
during service and that he incurred a skin disorder, an eye 
disorder, and other conditions as a result.  He said that 
during service, he was told that no records would be kept of 
the chemical testing.  He said that Dr. Rea told him he had 
an immune system disorder.  He said he did not submit a claim 
to the VA from the 1960s until the 1980s because he was 
taking medication and as a result he was "out of it," and was 
attacking people.

By a letter dated in March 1999, Dr. Rea said that his 
opinions in letters dated in September 1997 and May 1998, 
including the phrases "was tested on biological and chemical 
ingredients", "exposed to dangerous materials", and 
"significant exposure to chemicals" were based on the 
veteran's medical history.  He said that the veteran's 
chemical exposure may be validated by objective tests.  He 
indicated that such tests revealed neurotoxicity and 
significant chemical sensitivity.  He stated that the 
veteran's symptoms were provoked when he was exposed to 
benzoyl alcohol and chlorine, and that "Both substances were 
found in Serynol which the patient claims as the chemical 
involved in his exposure that led to his medical condition."  
He enclosed a copy of a June 1997 report of a "brain spect 
scan, flow and function complex computer analysis" which 
showed findings which have been seen in patients with 
neurotoxic exposure.  He also enclosed copies of "chemical 
booth challenges" performed in June 1997 which reflect that 
the veteran was tested with various substances.

By a letter dated in March 1999, a representative from the US 
Army Medical Research and Materiel Command at Fort Detrick 
stated that the veteran was a medical research volunteer from 
February 1, 1959 to March 2, 1959, and that his enclosed 
medical record reflected that he participated in 
psychological tests of personality inventories which were 
being evaluated as possible screening tests for the 
administration of psychotropic agents.  She concluded, 
"Although he was screened for possible testing, there is no 
indication in his record that he received sernyl or any other 
drug during this period."  She enclosed duplicate copies of 
the records previously submitted by that office in March 
1994.

In May 1999, the RO submitted a request for information to 
the National Personnel Records Center (NPRC) for the 
veteran's service personnel records, and for any records of 
exposure to mustard gas/Lewisite.

In September 1999, the RO received copies of the veteran's 
service personnel records from the NPRC.  Such records do not 
reflect chemical testing.

By a March 2001 letter to the veteran, the RO informed him 
that the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law on November 9, 2000, and that such law 
required VA to notify him of information or evidence needed 
to grant his claim, and to assist him in obtaining such 
evidence.  He was told that he needed to show that he 
incurred a disease or injury in service, or that he developed 
a presumptive condition within the requisite time period, 
that he had a current disability, and that there was a 
relationship between his current disability and an injury, 
disease, or event in service.

In March 2001, the RO received VA medical records dated from 
1998 to 2001 reflecting treatment for a variety of 
conditions, including diabetes mellitus, CAD, congestive 
heart failure, diabetic retinopathy, and intraretinal 
microvascular abnormalities.  These records are negative for 
treatment of a skin disorder.  A December 1998 treatment 
record shows that the veteran reported that during service, 
he was exposed to "serynol (PCP)" and that after this he 
developed a toxic effect to petrochemicals and had 
neurotoxicity and was unable to take any medications.  A May 
2000 treatment note indicates a diagnostic assessment of 
diabetes mellitus, type II, on insulin, CAD, hyperlipidemia, 
multiple ill-defined symptoms, and allergies to all 
medications except insulin, as per patient's reported 
history.  A June 2000 eye consultation reflects the following 
diagnoses:  type II diabetes mellitus with moderately severe 
non-proliferative diabetic retinopathy in the right eye and 
mild non-proliferative diabetic retinopathy in the left eye, 
status post extracapsular cataract extraction in both eyes 
with posterior chamber intraocular lens insertion, and 
compound hypermetropic astigmatism with presbyopia in both 
eyes.  A November 2000 treatment note reflects that the 
veteran was recently treated at a private hospital for 
cardiac complaints and was able to tolerate several 
medications, which he was still taking.  A March 2001 
podiatry note reflects diagnoses of diabetes, peripheral 
vascular disease, neuropathy, and mycotic nails.  A March 
2001 eye clinic note reflects that the veteran reported that 
he was exposed to "serenol" in both eyes in 1959 which caused 
toxic encephalopathy of the brain and immune compromise.  The 
examiner diagnosed type II diabetes mellitus with very severe 
non-proliferative diabetic retinopathy in the right eye, 
severe non-proliferative diabetic retinopathy in the left 
eye, mild cotton spot macular edema in the right eye status 
post focal laser in the right eye, per patient, and status 
post extracapsular cataract extraction in both eyes with 
posterior chamber intraocular lens insertion.

At a July 2001 Board video conference hearing, the veteran 
reiterated many of his assertions.  He contended that all 
records of his in-service chemical testing were either 
improperly maintained or were destroyed.  He asserted that he 
was exposed to mustard gas in 1959 at the same time he was 
exposed to "serenol."  He asserted that he developed chronic 
skin lesions on his hands due to in-service chemical 
exposure, and added, "What it actually is the chemicals 
coming out of your brain.  They were on my hands."  He said 
that as a result of chemical exposure he had swollen pupils.  
He later asserted that his pupils were very small.  He also 
noted that he had a lot of vision problems due to diabetes.  
He stated that during service, he was rendered unconscious 
after being exposed to "serenol," and that he woke up three 
days later in a barracks surrounded by people in white coats.  
He said he was first diagnosed with a pupil disorder by the 
Environmental Health Clinic in 1997.  He stated that he last 
had a skin outbreak in 1994, and he asserted that his chronic 
skin condition had cleared at that time because he stopped 
taking aspirin.  He also stated that he was currently taking 
aspirin for a heart condition.  At the hearing, the veteran 
submitted duplicate copies of records which were previously 
submitted.  He also submitted a one-page printout from a 
website regarding "The 1994 Rockefeller Report."  This page 
pertains to the US Army's administration of hallucinogenic 
drugs to soldiers in the 1950s and 1960s.  The veteran is not 
mentioned in this page.

In a September 2001 written presentation, the veteran's 
representative asserted that the veteran's claims had been 
fully developed for appellate review.

II.  Analysis

On November 9, 2000, the President approved the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096, which made several amendments to 
the law governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001). 

As the veteran's claims for service connection were pending 
when the statutes pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has considered both the old statutes 
(38 U.S.C.A. §§ 5102, 5103, 5106, 5107 (West 1991)) 
pertaining to the VA's duty to assist, and the VCAA and 
implementing regulations, and finds that the VCAA and 
implementing regulations are more favorable to the veteran as 
it provides additional protections, and it will therefore be 
applied in this case.  Karnas, supra.

The Board finds that the RO has met its duty to assist the 
veteran in the development of his claim for service 
connection for a vision disorder, claimed as due to chemical 
agent exposure, including mustard gas, and his application to 
reopen a claim for service connection for skin problems, 
claimed as due to chemical agent exposure, including mustard 
gas, under the VCAA.  By virtue of statements of the case, 
supplemental statements of the case, the July 1997 Board 
decision, the July 1998 Court memorandum decision, and the 
RO's March 2001 letter to the veteran regarding the VCAA, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The veteran has not identified any 
additional pertinent medical records which should be 
obtained.  It appears that all available evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder, including service medical 
records.  The Board finds that there is ample medical and 
other evidence of record on which to decide the claim, and 
that neither the veteran nor his representative has pointed 
to any additional available records that have not been 
obtained and which would be pertinent to these claims.  The 
Board notes that the VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating his claims.  
38 U.S.C.A. § 5103A (a)(2) (West Supp. 2001).  Therefore, the 
Board finds that all facts that are relevant to these issues 
have been properly developed and that no further action is 
required in order to comply with VA's duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2001). 


A.  Service Connection for a Vision Disorder, Claimed as Due 
to Chemical Agent Exposure, including Mustard Gas 

The veteran contends that he has a vision disorder due to in-
service exposure to mustard gas or another chemical agent 
(Sernyl (sometimes spelled by the veteran as "Serynol")).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In addition, under the governing regulation 
pertaining to exposure to mustard gas and Lewisite, 
presumptive service connection is warranted if the veteran 
has experienced:  (1) full-body exposure, (2) to the 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed certain specified 
conditions.  38 C.F.R. § 3.316 (2001). The evidence does not 
show exposure to mustard gas or Lewisite that would permit 
application of the presumption under 38 C.F.R. § 3.316.

A review of the service medical records from the veteran's 
1957-1961 active duty service is negative for treatment or 
diagnosis of a vision disorder.  Service medical records are 
negative for exposure to chemicals and negative for any 
injury to the eyes.  On medical examination performed in 
August 1961 for separation purposes, the veteran's eyes were 
clinically normal, distant and near vision were 20/20, his 
field of vision was normal, and intraocular tension was 
normal.  Post-service medical records are negative for a 
chronic eye disorder until 1986, when the veteran was 
diagnosed with cataracts.  Subsequent VA and private medical 
records reflect that the veteran has multiple eye problems, 
including diabetic retinopathy.  At an August 1995 RO 
hearing, the veteran testified that he had no vision 
disorders until he developed cataracts (in the 1980s).

By letters dated in March 1994 and March 1999, a 
representative from the US Army Medical Research and Materiel 
Command indicated that although the veteran was a US Army 
medical research volunteer from February 1959 to March 1959, 
he was not exposed to any chemicals, including sernyl, but 
only underwent psychological tests.

In June 1995, a VA doctor stated that he treated the veteran 
since June 1994.  He noted the veteran's self-reported 
history of exposure to toxic chemicals in service, and opined 
that the veteran's allergies were related to the claimed 
exposure.  He did not link a current vision disorder with 
service or with any claimed chemical exposure.

By letters dated in September 1997, May 1998, and March 1999, 
a private physician, Dr. Rea, noted that he examined the 
veteran in June 1997, and noted the veteran's self-reported 
history of exposure to toxic chemicals, including "Serynol" 
in service.  He opined that the veteran's autonomic nervous 
system was abnormal, and that this condition and the 
veteran's sensitivities to various substances were related to 
the veteran's claimed in-service chemical exposure.  He did 
not diagnose a current vision disorder, and did not link any 
current vision disorder with service or with any claimed 
chemical exposure.  Moreover, the opinions of Dr. Rea and the 
VA doctor were based on an inaccurate factual premise, as the 
evidence does not show that the veteran was exposed to any 
chemicals in service, including sernyl (PCP).  

The veteran has not submitted medical evidence showing that 
any current vision disorder was incurred in or aggravated by 
service.  In fact, many of the medical records relate the 
veteran's current eye disorders to his non-service-connected 
diabetes mellitus.  The Board finds that the veteran's 
reported history of a severe reaction (including 
unconsciousness for two days) to claimed chemical exposure in 
service is not credible, in light of service medical records 
devoid of treatment for a period of unconsciousness, and in 
light of the notation at the veteran's August 1961 separation 
medical examination that he had no history of syncope.

The veteran has asserted that he incurred a vision disorder 
during his period of active service, as a result of chemical 
agent exposure, including sernyl and mustard gas.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his vision disorder began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1996).

The preponderance of the evidence is against the veteran's 
claim for service connection for a vision disorder, claimed 
as due to chemical agent exposure, including mustard gas.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

B.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Skin Problems, 
Claimed as Due to Chemical Agent Exposure, including Mustard 
Gas 

The veteran contends that he has skin problems due to in-
service exposure to mustard gas or another chemical agent 
(Sernyl (sometimes spelled by the veteran as "Serynol")).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In addition, under the governing regulation 
pertaining to exposure to mustard gas and Lewisite, 
presumptive service connection is warranted if the veteran 
has experienced:  (1) full-body exposure, (2) to the 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed certain specified 
conditions.  38 C.F.R. § 3.316 (2001). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The veteran's claim for service connection for skin problems, 
claimed as due to chemical agent exposure, including mustard 
gas, was denied previously by the Board in a July 1997 
decision which was affirmed by the Court in a July 1998 
memorandum decision.  A final decision may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 
38 C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, the Board 
will apply the old version of 3.156(a) as appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.

When the Board denied the claim for service connection for 
skin problems, claimed as due to chemical agent exposure, 
including mustard gas, in July 1997, it considered the 
veteran's service medical records, which reflect that the 
veteran was treated for a skin disorder of the left foot and 
right index finger, which was variously diagnosed as 
moniliasis, eczema, dermatitis, dermatophytosis, and 
neurodermatitis.  On separation medical examination in August 
1961, the examiner noted dermatitis of the left foot and 
right hand.  The examiner noted that the veteran had a 
history of chronic dermatitis of the feet and hands since 
October 1960.  The veteran's skin was normal on VA 
examination in May 1962.  At the time of the July 1997 Board 
decision, the post-service medical records were negative for 
treatment of a skin disorder until the 1990s, and several 
post-service medical records showed that he had normal skin.  
In May 1994, the veteran was treated for a skin rash, 
diagnosed as probable eczema.  The Board also considered a 
March 1994 letter from the US Army which stated that although 
the veteran was a medical volunteer during service, he was 
not exposed to any chemicals.  In its July 1997 decision, the 
Board considered documents from a Senate committee and from 
the NRC regarding chemical testing on US soldiers.  The Board 
also considered a June 1995 VA medical record which linked 
the veteran's allergies to his reported history of in-service 
chemical exposure.  At the time of the July 1997 Board 
decision, there was no medical evidence linking a current 
skin disorder with events of service, including the claimed 
chemical exposure, and no evidence of exposure to mustard gas 
or Lewisite that would permit application of the presumption 
under 38 C.F.R. § 3.316.

Evidence submitted since the July 1997 Board decision 
includes duplicate copies of records from a Senate committee 
and records from the NRC.  Such records are not new as they 
were previously considered by the Board at the time of the 
July 1997 decision.  38 C.F.R. § 3.156(a) (2001); Hodge, 
supra.

Additional evidence submitted since the 1997 Board decision 
also includes a March 1999 letter from the US Army to the 
effect that the veteran was a US Army medical research 
volunteer from February 1959 to March 1959.  He was not 
exposed to any chemicals, including sernyl, but only 
underwent psychological tests.  This letter is redundant and 
not new as it merely reiterates the contents of the March 
1994 letter from the US Army, and does not tend to show that 
the veteran was exposed to chemicals in service.  Id.

Additional evidence submitted since the 1997 Board decision 
includes VA medical records.  Such records do not reflect 
treatment for a skin disorder, and therefore although they 
are new, they are not material.  They do not tend to show 
that the veteran incurred a chronic skin disorder in service, 
and are therefore not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Id.

Evidence submitted since the 1997 Board decision also 
includes copies of the veteran's service personnel records, 
which do not reflect that the veteran was exposed to 
chemicals in service.  Therefore although they are new, they 
are not material, as they do not tend to show that the 
veteran incurred a chronic skin disorder in service, and are 
therefore not so significant that they must be considered in 
order to fairly decide the merits of the claim.  Id.

Additional evidence submitted since the 1997 Board decision 
includes a printout from a website regarding the 
administration of hallucinogenic drugs to soldiers by the US 
Army.  Such evidence does not refer to the veteran, and 
therefore although it is new, it is not material.  It does 
not tend to show that the veteran incurred a chronic skin 
disorder in service, and therefore it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id.

Evidence submitted since the July 1997 Board decision also 
includes letters dated in September 1997, May 1998, and March 
1999, from a private physician, Dr. Rea.  In these letters, 
Dr. Rea noted that he examined the veteran in June 1997, and 
noted the veteran's self-reported history of exposure to 
toxic chemicals, including "Serynol" in service.  He opined 
that the veteran's autonomic nervous system was abnormal, and 
that this condition and the veteran's sensitivities to 
various substances were related to the veteran's claimed in-
service chemical exposure.  Dr. Rea noted that his opinion 
was based on the veteran's reported history of in-service 
chemical exposure.  He did not diagnose a current skin 
disorder, and did not link any current skin disorder with 
service or with any claimed chemical exposure.  Although this 
evidence is new, it is not material, as it does not tend to 
show that the veteran incurred a chronic skin disorder in 
service as a result of claimed chemical exposure.  Thus this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The Board notes that some of the post-service medical records 
received since the 1997 Board decision relate that the 
veteran reported that he incurred a skin disorder due to 
chemical exposure during military service.  Such information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
competent medical evidence of causality and is not material 
evidence to reopen the claim; a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore, supra; Reonal v. Brown, 5 Vet. App. 
458 (1993).

Since the 1997 Board decision, the veteran has submitted 
statements to the effect that he has current skin problems 
which were incurred in service due to chemical agent 
exposure.  The veteran's assertions are not new as they are 
duplicative of his statements which were of record at the 
time of the prior final denial of the claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the July 1997 Board decision.  Thus, the 
claim for service connection for skin problems, claimed as 
due to chemical agent exposure, including mustard gas has not 
been reopened, and the July 1997 Board decision remains 
final.


ORDER

Service connection for a vision disorder, claimed as due to 
chemical agent exposure, including mustard gas, is denied.

The application to reopen a claim for service connection for 
skin problems, claimed as due to chemical agent exposure, 
including mustard gas, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

